OPINION AND ORDER
In a disciplinary proceeding, the Board of Governors of the Kentucky Bar Association concluded that the respondent, Charles A. McCrae, was guilty of unethical and unprofessional conduct calculated to bring the bench and bar of Kentucky into disrepute. The Board recommends that the respondent be suspended from the practice of law for a period of two (2) years and that he be required to pay the costs of this action.
The respondent was charged with and found guilty of abandoning his law practice and abandoning his clients, failing to take reasonable steps to avoid prejudice to the rights of his clients by giving notice and delivering their files to them, failing to return unearned fees paid in advance, and failing to obtain permission of appropriate tribunals before withdrawing from representation of his clients.
The respondent has not filed a notice for the court to review the Board’s decision, and the court has not elected on its own motion to review the decision of the Board of Governors pursuant to S.C.R. 3.370(6) and (7). Accordingly, the decision of the Board of Governors is hereby adopted, and the respondent is suspended from the practice of law in Kentucky for a period of two (2) years and is directed hereby to pay the costs of this proceeding.
Within twenty (20) days from the date of the entry of this order, respondent shall notify all clients in writing of his inability to represent them and shall furnish photostatic copies of said letters of notice to the Director of the Kentucky Bar Association.
All concur.